Opening of the sitting
(The sitting was opened at 9.05 a.m.)
on behalf of the PSE Group. - (DE) Mr President, I should like to come back to a decision that was made yesterday afternoon. However, I must put on record that neither the Socialist Group in the European Parliament, nor the Group of the European People's Party (Christian Democrats) and European Democrats, or any of the other groups were informed about the wish for us to adopt a resolution on Russia this time, even though this has been repeatedly rejected in the Conference of Presidents.
We must, of course, take note of the decision. However, I should like to record here - and we shall also inform the groups that have requested this, particularly the Group of the Greens/European Free Alliance and the Group of the Alliance of Liberals and Democrats for Europe - that we are not asking for this resolution to be adopted now, but at Parliament's next sitting instead. I should simply like to record this here.
We must, of course, formally abide by the rules. However, we do want to say here, out of fairness to the Greens and Liberals, that we are asking for this resolution to be adopted not this week, but at the next plenary session. The Socialist Group will be voting on it in any case and I believe the EPP has a similar idea.
Mr President, actually I totally support Mr Swoboda, since we were not told and therefore have not prepared anything for this resolution this week. Our group, like the PSE Group, did not know about this, and we ask you to postpone the vote to the next part-session.
Thank you, we take note of your request. It will be passed on to the other groups as appropriate and we will see how the matter can be resolved.